Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 1 of 43 PageID 1006



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION

    ELIZABETH MICHELLE ANGELL, and
    BRETT ANGELL, her husband,

                    Plaintiffs,
                                                            Case No. 3:18-cv-282-J-34JBT
    vs.

    ALLERGAN SALES, LLC, a foreign
    limited liability company,

                    Defendant.


    ASHLEY J. HICKS,

                    Plaintiff,
                                                            Case No. 3:18-cv-283-J-34JBT
    vs.

    ALLERGAN SALES, LLC, a foreign
    limited liability company,

                    Defendant.
                                                    /

                                                   ORDER

            THIS CAUSE is before the Court on motions to dismiss in two related cases.

    Plaintiffs Elizabeth and Brett Angell, as well as Plaintiff Ashley J. Hicks bring related

    lawsuits against Defendant Allergan Sales, LLC (Allergan), stemming from Allergan’s

    warranty program for its saline-filled breast implants. See Angell v. Allergan Sales, LLC,

    Case No. 3:18-cv-283-J-34JBT (Angell Action); Hicks v. Allergan Sales, LLC, Case No.

    3:18-cv-283-J-34JBT (Hicks Action).1 In both cases, Plaintiffs allege that plastic surgeons


            1
             The Court notes that there are numerous related cases pending in the Jacksonville Division of this
    Court. Upon joint motion of the parties involved in those cases, the Court has stayed the related cases
    pending resolution of the instant Motions.
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 2 of 43 PageID 1007



    Loren Z. Clayman and Mark A. Clayman misused Allergan’s warranty program to the

    detriment of their patients. Plaintiffs contend that Allergan knew of, agreed with, and

    participated in the Claymans’ scheme. As such, Elizabeth Angell and Ashley Hicks (the

    Patients) assert claims against Allergan for aiding and abetting the Claymans’ fraud/breach

    of fiduciary duty, and conspiracy.2 See generally Second Amended Complaint (Hicks

    Action, Doc. 45; Hicks Complaint) (Angell Action, Doc. 44; Angell Complaint), both filed on

    September 20, 2018.3 On October 4, 2018, Allergan filed a motion to dismiss in both cases.

    See Defendant Allergan Sales, LLC’s Motion to Dismiss Plaintiff’s Second Amended

    Complaint (Hicks & Angell Actions, Doc. 46; Motions).                       Plaintiffs filed responses in

    opposition to the Motions on October 25, 2018. See Amended Response to Motion to

    Dismiss Second Amended Complaint (Hicks & Angell Actions, Doc. 51; Responses). With

    leave of Court, Allergan filed replies in support of its Motions on November 16, 2018. See

    Allergan Sales, LLC’s Reply in Support of its Motion to Dismiss Plaintiff’s Second Amended

    Complaint (Hicks & Angell Actions, Doc. 54; Replies). Additionally, on June 20, 2019, the

    Court held oral argument on the Motions to Dismiss. See Minute Entry (Hicks & Angell

    Actions, Doc. 58; the Hearing), filed June 20, 2019; see also Transcript of Motion Hearing

    (Hicks & Angell Actions, Doc. 60; Tr.), filed June 25, 2019.




            2
              In addition, Plaintiff Brett Angell brings a claim for loss of consortium. See Angell Complaint ¶¶ 66-
    68. As Brett Angell’s sole claim is contingent on those of Elizabeth Angell, the Court will use “Angell” to refer
    to Elizabeth. When necessary, the Court will refer to Brett Angell by his full name.

              3
                The operative complaint is actually the third complaint filed in these two cases. See Complaint
    (Hicks & Angell Actions, Doc. 1); Amended Complaint (Angell Action, Doc. 17) (Hicks Action, Doc. 16). The
    Court will refer to the operative Hicks and Angell Complaints collectively as the Second Amended Complaint.
    Citations to the Second Amended Complaint refer to allegations that are present in both the Hicks and Angell
    Complaints at the same paragraph number. Where necessary to distinguish between the two, the Court will
    cite to the Hicks Complaint or the Angell Complaint specifically.


                                                           2
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 3 of 43 PageID 1008



            Following oral argument, with leave of Court, the parties submitted supplemental

    briefing. See Plaintiffs’ Supplemental Memorandum on Actual Knowledge (Hicks & Angell

    Actions, Doc. 59; Plaintiffs’ Supplements), filed June 25, 2019; Allergan Sales, LLC’s

    Response in Opposition to Plaintiffs’ Supplemental Memorandum on Actual Knowledge

    (Hicks & Angell Actions, Doc. 63; Allergan’s Supplements), filed June 28, 2019. In addition,

    Plaintiffs filed a motion for leave to file a third amended complaint. See Plaintiffs’ Opposed

    Alternative Motion and Memorandum of Law for Leave to File Third Amended Complaint

    (Hicks & Angell Actions, Doc. 62; Motions to Amend), filed June 26, 2019. Allergan filed a

    response in opposition to the Motion to Amend on July 10, 2019. See Defendant Allergan

    Sales, LLC’s Opposition to Plaintiffs’ Opposed Alternative Motion for Leave to File Third

    Amended Complaint (Hicks & Angell Actions, Doc. 64; Responses on Amendment). Last,

    on July 25, 2019, Plaintiffs filed a notice of supplemental authority. See Plaintiff’s Notice

    of Supplemental Authority (Hicks & Angell Actions, Doc. 65). Accordingly, these matters

    are ripe for review.

    I.      Background4

            A. The Warranty

            This case arises out of Allergan’s warranty program for Natrelle saline-filled breast

    implants manufactured by Allergan, Inc.5 The standard version of the “ConfidencePlus



            4
             In considering the Motions to Dismiss, the Court must accept all factual allegations in the Second
    Amended Complaint as true, consider the allegations in the light most favorable to Plaintiffs, and accept all
    reasonable inferences that can be drawn from such allegations. Hill v. White, 321 F.3d 1334, 1335 (11th Cir.
    2003); Jackson v. Okaloosa Cnty., Fla., 21 F.3d 1531, 1534 (11th Cir. 1994). As such, the facts recited here
    are drawn from the Second Amended Complaint, and may well differ from those that ultimately can be proved.
            5
             According to the Second Amended Complaint, Allergan, Inc. is a multinational manufacturer of
    healthcare products, including the Natrelle implants. See Second Amended Complaint ¶ 12. The Second
    Amended Complaint does not describe the relationship between Allergan, Inc. and Allergan Sales, LLC, the
    named defendant in this action. Although Plaintiffs named Allergan, Inc. and Allergan USA, Inc. as

                                                         3
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 4 of 43 PageID 1009



    Warranty” is included with all of Allergan’s Natrelle saline-filled breast implants and covers

    “loss of shell integrity, resulting in implant rupture or deflation that requires surgical

    intervention,” and “capsular contracture (Baker Grade III/IV) with Natrelle Gel implants that

    requires surgical intervention.” Second Amended Complaint ¶¶ 13-14. It includes lifetime

    coverage for the replacement of a ruptured implant and ten years of coverage for the

    replacement of a contralateral implant. Id. ¶ 14. Under the warranty, Allergan provides not

    only a replacement implant, but also $1,200 toward the cost of the surgery to remove and

    replace the defective implant. Id. ¶ 15. For an additional $100, a patient can obtain the

    Premier Warranty, which provides lifetime coverage for both ruptured and contralateral

    implants. Id. ¶ 14. Under the Premier Warranty, Allergan provides the replacement implant

    and $2,400 “for the cost of replacement/revision surgery.” Id. According to Plaintiffs,

    plastic surgeons Loren Z. Clayman, M.D. (Clayman Senior) and Mark A. Clayman, M.D.

    (Clayman Junior), through their medical practice, Loren Z. Clayman, M.D., P.A. (Clayman

    Practice), used this warranty program to defraud their patients and in doing so, breached

    their fiduciary duty to their patients. Plaintiffs bring the instant action against Allergan

    based on Allergan’s purported knowledge, agreement, and assistance with the Claymans’

    fraud/breach of fiduciary duty. The details of the alleged scheme are as follows.

            B. The Clayman Practice

            According to the Second Amended Complaint, in the early 2000s, the Clayman

    Practice began marketing its breast augmentation services to patients of modest means.

    See Second Amended Complaint ¶ 19. The Clayman Practice attracts these patients by

    “charging less than any other plastic surgeons for augmentation mammoplasty


    defendants in their initial complaints, see Complaint (Hicks & Angell Actions, Doc. 2), Plaintiffs dropped these
    parties in subsequent pleadings such that Allergan Sales, LLC is the sole remaining defendant.

                                                           4
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 5 of 43 PageID 1010



    procedures.” Id. ¶ 20. According to Plaintiffs, the Clayman Practice is able to charge these

    low rates by egregiously cutting corners in their surgical procedures.                       See Second

    Amended Complaint ¶ 21.6 In addition, Plaintiffs allege that “[n]o later than the mid-2000s,”

    Clayman Senior began falsely telling his breast augmentation patients that they had

    defective saline-filled breast implants and recommending unnecessary removal and

    replacement surgery. Id. ¶ 22. According to Plaintiffs, “Clayman Senior lied to his patients

    because he knew that most of them could not afford to pay for additional surgeries, but that

    by claiming that saline breast implants were ruptured, deflated, or leaking, he could seek

    to have the breast implant manufacturers pay for additional surgeries through their

    Warranties.” Id. When Clayman Junior joined the Clayman Practice in mid-2008, he

    adopted this practice as well and began making “an excessive or unusually high number

    of warranty claims for saline breast implants.” Id. Notably, by blaming the Patients’

    dissatisfaction with the results of their augmentation surgery on a defective implant, the

    Claymans induced the Patients to have additional surgeries with the Clayman Practice,

    covered by the warranty, rather than seek out a different plastic surgeon or pursue a

    medical negligence claim. See Hicks Complaint ¶ 54; Angell Complaint ¶ 55.




            6
              Specifically, Plaintiffs allege that the Clayman Practice:
            performed procedures within its own offices rather than at a hospital or surgical center;
            performed procedures without the assistance of an anesthesiologist or qualified nurse
            anesthetist; set up two surgical rooms connected by a swinging door, so the surgeon could
            have two surgeries going at one time; performed breast augmentations in only 20 to 30
            minutes, when most plastic surgeons take between one and two hours; purchased saline
            solution in large bulk bottles rather than single use surgical bags; and used the same make
            and model saline breast implant for every procedure because it was the cheapest.
    See Second Amended Complaint ¶ 21. Notably, hundreds of the Claymans’ former patients pursued claims
    against the Claymans and Clayman Practice in state court arising out of these allegations, and it appears the
    Claymans entered a global settlement with many of these individuals in early 2018. The Court has no
    information as to whether Hicks and Angell were part of that settlement. Regardless, the claims at issue here
    are not directly related to this misconduct, and Plaintiffs do not contend that Allergan had any knowledge of
    the troubling practices alleged in paragraph 21.

                                                         5
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 6 of 43 PageID 1011



           Initially, the Clayman Practice purchased saline-filled breast implants from both

    Allergan (or its predecessor, Inamed),7 and Mentor, Allergan’s primary American

    competitor for breast implants. See Second Amended Complaint ¶ 26. However, Mentor

    discontinued sales of its breast implants to the Clayman Practice after receiving a

    disproportionately high number of warranty claims from the Claymans, which Mentor

    viewed as indicative of fraud. Id. ¶¶ 26-27. Specifically, Mentor became suspicious when

    the Clayman Practice “made approximately 40 warranty claims in the preceding year,

    which amounted to 30% of all saline breast implants the Clayman Practice purchased from

    Mentor.” Id. ¶ 26. Since this incident, the date of which is not alleged, Allergan “has been

    the exclusive supplier of breast implants to the Clayman Practice.” Id. ¶ 27.

           C. Ashley J. Hicks

           In March of 2014, Plaintiff Ashley J. Hicks underwent breast augmentation surgery

    with the Clayman Practice utilizing Allergan’s Natrelle saline-filled breast implants. See

    Hicks Complaint ¶ 42. In the months that followed, Hicks twice returned to the Clayman

    Practice with concerns about her breasts, and on November 14, 2014, she underwent a

    second breast surgery with the Clayman Practice. Id. ¶¶ 43-45. When Hicks arrived for

    this second surgery, the Claymans had Hicks sign an informed consent form stating that

    she had a “‘Right Implant Deflation’” and would need to have both implants removed and

    replaced. Id. ¶ 45. The Claymans also had Hicks execute an Allergan warranty claim form

    which stated that “she had a deflation at her right breast implant, with ‘tissue @ valve.’” Id.

    ¶ 45. However, according to Hicks, “a preoperative photograph taken that day by the



           7
             Inamed merged with Allergan, Inc. in March of 2006. See Second Amended Complaint ¶ 12.
    Inamed’s “McGhan Natrelle Saline Filled Breast Implants” became known as “Allergan Natrelle Saline Filled
    Breast Implants” after the merger. See id. ¶¶ 11-12.

                                                       6
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 7 of 43 PageID 1012



    Claymans demonstrates that she did not have a rupture, deflation, or leak at either of her

    breast implants.” Id.8 Nonetheless, in the November 14, 2014 operative report, Clayman

    Junior documented that the right implant was “‘found to have a leak at the valve with tissue

    and what appeared to be partial delamination of the valve,” and the left implant was “found

    to be intact.” Id. ¶ 46. Both implants were removed and replaced with saline-filled Allergan

    implants. Id. Clayman Junior sent the warranty paperwork and two removed implants to

    Allergan, and Allergan later sent the Claymans a check for $2,400 in response to the

    warranty claim. Id. ¶ 47. Notably, Allergan’s laboratory analysis of the returned implants

    found “no evidence of a ‘loss of shell integrity, resulting in implant rupture or deflation that

    requires surgical intervention.’” Id. The Second Amended Complaint does not specify the

    date of the laboratory analysis such that it is unclear whether Allergan performed the

    laboratory analysis on the returned implants before or after it paid the warranty claim. Id.

            Due to a “substantial difference in size between her breasts,” Hicks returned to the

    Clayman Practice on December 5, 2016. Id. ¶ 48. “Clayman Junior recommended another

    removal and replacement surgery due to deflation.” Id. Hicks scheduled this surgery for

    January 27, 2017, and Clayman Junior told her that it “would be at no cost under the

    Warranty.” Id. ¶ 49. However, prior to the surgery, Hicks decided to seek a second opinion

    from a different plastic surgeon and canceled her surgery with the Clayman Practice. Id.

    ¶ 50. Hicks underwent surgery with a different plastic surgeon on June 7, 2017, who

    removed the existing saline implants and replaced them with silicone breast implants. Id.

    ¶ 51.




            8
             Hicks does not allege that Allergan was aware of, had access to, or ever received this
    photograph.

                                                        7
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 8 of 43 PageID 1013



           D. Elizabeth Michelle Angell

           Plaintiff Elizabeth Michelle Angell alleges a similar account of her experience at the

    Clayman Practice. See Angell Complaint ¶¶ 40-52. Angell initially consulted with Clayman

    Senior on June 12, 2008, regarding breast augmentation. Id. ¶ 40. “A surgery cost

    estimate form indicated a proposal to perform ‘Augmentation Mammoplasty areola’ for

    $3,000, plus an operating room charge of $750.” Id. Angell underwent surgery with the

    Claymans on October 6, 2010. Id. ¶ 41. On May 4, 2015, Angell returned to the Clayman

    Practice with significant pain and discomfort at her right breast. Id. ¶ 45. “Clayman Senior

    told her that her right breast implant was deflated and that both of her implants needed to

    be removed and replaced, but that the procedure would be performed at no cost to her.”

    Id. Angell and Clayman Senior signed a surgical estimate which states that “she had a

    ‘right breast-deflation,’ for which she needed a bilateral implant replacement and

    crescentpexy at no charge to the patient.” Id. Angell underwent this second surgery on

    June 5, 2015. Id. ¶ 46. The surgical records state that Clayman Senior found the right

    implant “‘to have deflation approximately 40% (tissue/leak & valve)” and “‘rt. tissue on and

    around valve.’” Id. ¶ 47. He found the left implant intact. Id. Clayman Senior removed

    both implants and replaced them with Allergan saline implants. Id. ¶¶ 47-48.

           According to the Angell Complaint, “on or about” the date of the second surgery, the

    Claymans had Angell “sign warranty claim paperwork indicating that her right implant had

    a ‘[h]ole in valve’ and/or ‘[p]articles in valve.’” Id. ¶ 49. Allergan paid the Claymans $1,200,

    although Allergan’s laboratory analysis of the returned implants found “no evidence of a

    ‘loss of shell integrity, resulting in implant rupture or deflation that requires surgical

    intervention.’” Id. As with the Hicks Complaint, it is unclear when Allergan conducted the



                                                   8
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 9 of 43 PageID 1014



    laboratory analysis in relation to when it paid the warranty claim. Id. However, Angell’s

    execution of the warranty claim form and Allergan’s payment of the warranty claim are both

    alleged to have occurred “on or about June 5, 2015,” the same date as the surgery. Id. ¶¶

    46, 49. As such, it appears unlikely that Allergan performed the laboratory analysis prior

    to paying the claim. Angell continued to experience problems with her breasts and on July

    22, 2016, she “sought a second opinion from a different plastic surgeon, who opined that

    her breasts were asymmetric and continued to sag.”                    Id. ¶¶ 51-52.      This surgeon

    recommended that Angell undergo “another surgery to remove and replace her implants

    with silicone implants.” Id. ¶ 52.

            E. Allergan

            According to Plaintiffs, Allergan knew that the Claymans were performing

    “unnecessary removal and replacement surgeries” in order to collect the warranty money.

    See id. ¶ 25.9 Plaintiffs allege that Allergan nevertheless continued to pay these fraudulent

    warranty claims as a form of “kickback” or bribe to induce the Claymans to continue

    purchasing Allergan products. Id. ¶¶ 31-33. In support of their contention that Allergan

    knew of the Claymans’ scheme, Plaintiffs rely on the following factual allegations. First,

    Plaintiffs allege that when Allergan received the warranty claim paperwork and returned

    breast implant(s), it would undertake a “Laboratory Analysis” on the returned implants “to

    determine the cause of a claimed rupture/deflation/leak” and generate a report of its

    findings. See id. ¶ 24. According to Plaintiffs, “[n]early every Laboratory Analysis report




    9
      It is unclear what Plaintiffs mean by “unnecessary” surgeries. Both Hicks and Angell returned to the
    Claymans with complaints about their breasts and ultimately, both consulted with other surgeons who
    performed or recommended a removal and replacement surgery. Thus, from the facts alleged it appears that
    the Claymans misled the Patients about the cause of their problems, but not necessarily about the need for
    surgery.

                                                        9
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 10 of 43 PageID 1015



     for saline filled breast implants returned by the Clayman Practice found no evidence of a

     ‘loss of shell integrity, resulting in implant rupture or deflation.’” Id. Nonetheless, Allergan

     paid the $1,200 or $2,400 warranty claim (depending on the type of warranty) to the

     Clayman Practice, for every warranty claim made by the Clayman Practice over the span

     of fifteen years. Id. According to the Second Amended Complaint, this amounts to a total

     of $8.96 million in warranty reimbursements for 5,516 pairs of returned implants. See

     Second Amended Complaint, Ex. B.

              Of particular note, in the eight years between January 1, 2008, and December 31,

     2015, the Clayman Practice’s warranty claims rapidly increased.                          Id.    In 2007, the

     Claymans submitted 76 warranty claims. In 2008, that number doubled to 150 warranty

     claims, increased to 261 claims in 2009, and then doubled again to 521 claims in 2010. Id.

     At their peak in 2014, the Claymans submitted 1,057 warranty claims for a total of $1.77

     million in reimbursements. Id. According to Plaintiffs, in that eight year period, “Allergan

     sold the Clayman Practice 11,082 pairs of saline breast implants,” and the “Clayman

     Practice made 5,118 warranty claims for saline breast implants, which amounts to a failure

     rate of 46%.” Id. ¶ 30.10 Thus, Plaintiffs assert that Allergan knew that the Claymans were


             10
                  Plaintiffs’ calculation of the Clayman Practice’s breast implant failure rate is problematic. First,
     Plaintiffs appear to divide the number of pairs of implants ordered by the total number of warranty claims,
     which can stem from only a single implant. Thus, the correct ratio appears to be 5,118 warranty claims
     arising out of 22,164 individual implants (11,082 x 2). These numbers generate a failure rate of 23% over
     the span of eight years, which, although high, is not as egregious as the 46% failure rate suggested by
     Plaintiffs. However, even this 23% rate appears overstated because Plaintiffs do not indicate whether the
     number of warranty claims cited is limited to only those claims for implants sold during the relevant eight-
     year period. According to the Second Amended Complaint, Clayman Senior has been performing breast
     augmentation surgeries with saline-filled breast implants since at least 1992, see Second Amended
     Complaint ¶ 18, and has been utilizing Allergan’s saline-filled implants under warranty since at least as early
     as 2001, id., Ex. B. Notably, the “rate of spontaneous deflations” for Allergan’s saline-filled breast implants
     increases over time, “approximately 2.7% to 6.8% at 5 years, and approximately 10% to 13.8% at 10 years .
     . . .” Id. ¶ 29. By comparing the total number of warranty claims the Clayman Practice made in the specific
     eight-year period beginning in 2008, to the number of breast implant pairs the Clayman Practice purchased
     in that same eight-year period, Plaintiffs fail to account for the failure of implants placed in previous years,
     which, given the passage of time, would have higher rates of spontaneous deflation. Although Allergan

                                                            10
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 11 of 43 PageID 1016



     lying to their patients based on: 1) the warranty claim forms showing that the Claymans

     told their patients that their implants were ruptured, deflated or leaking necessitating

     surgical removal and replacement, 2) Allergan’s laboratory analyses which consistently

     showed that the returned implants were not actually defective, and 3) the volume of

     warranty claims submitted by the Clayman Practice evidencing a rate of failure statistically

     higher than shown in Allergan’s own studies. See Responses at 1-2.

             Although unnecessarily paying millions of dollars to two doctors at one practice

     appears contrary to Allergan’s own interests, Plaintiffs contend that Allergan actually had

     “a deep financial motive” to pay the Clayman Practice’s warranty claims due to the volume

     of business Allergan received from the Claymans every year. Id. ¶ 31. According to

     Plaintiffs, the Clayman Practice is one of Allergan’s top ten breast implant customers in

     Florida, and purchases “a host of other aesthetic products from Allergan,” such that it is

     “essentially a ‘one supplier shop.’” Id. Indeed, Plaintiffs assert that the Clayman Practice

     is a “Diamond Level member of the Allergan Partner Privileges program for Allergan

     Aesthetics products (i.e., Natrelle, Botox, Latisse, Juvederm, Kybella, SkinMedica, Vivate,

     and CoolSculpting).” Id. ¶ 32. Plaintiffs allege that “when a nurse employed by the

     Clayman Practice asked Clayman Senior why he believed Allergan would keep paying his

     high volume of warranty claims without question, Clayman Senior told her, ‘I know they’re

     going to pay them all because I’m a Diamond Level partner.’” Id. Thus, in Plaintiffs’ view,

     “Allergan paid millions of dollars in false warranty claims to the Clayman Practice because

     it was making so much money in total sales of aesthetic products from the Clayman

     Practice.” Id. ¶ 33. Notably, Plaintiffs assert that “Allergan has never confronted Clayman


     identifies the problems with Plaintiffs’ statistics in its Motions, Plaintiffs do not respond to these arguments.
     See Motions at 13 n.6.

                                                            11
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 12 of 43 PageID 1017



     Senior about his excessive warranty claims for saline breast implants.” Id. ¶ 28 (emphasis

     added). In contrast, Plaintiffs allege that in response to warranty claims from other plastic

     surgeons, Allergan demanded further proof that the “claimed ruptures, deflations, or leaks

     were not the result of actions by patients or surgeons.” Id. ¶ 34. Allergan did so “even

     though the other plastic surgeons made fewer than 5 saline breast implant warranty claims

     per year.” Id. Plaintiffs allege that the difference in treatment stems from the fact that these

     surgeons are not “one supplier shops” like the Clayman Practice. Id.

             In addition, Plaintiffs allege that Allergan pays the warranty claims with an “‘off-

     balance-sheet’ method.” Id. ¶ 35. Plaintiffs explain this method as follows:

             [T]o the best of the undersigned attorney’s information and belief, Allergan
             pays breast implant warranty claims through Del Mar Indemnity Company,
             LLC, a captive insurance company created and owned by Allergan. When
             a manufacturer such as Allergan creates a captive insurance company, the
             manufacturer is provided a means of reclassifying otherwise taxable income
             from across its various divisions and subsidiaries as ‘premium payments’
             that go to the captive insurance company. The formerly taxable income that
             is reclassified as ‘premiums’ then accumulates within the captive, making it,
             essentially, a very large ‘slush fund.’ In the event that the manufacturer uses
             the captive insurance company to pay a ‘loss,’ such as a warranty payment,
             the loss is not reflected in Allergan’s balance sheets or filings with the
             Securities and Exchange Commission. In addition, because the captive is
             not a third-party company, Allergan is free to manipulate the claims payment
             process without outside interference.

     See id. Plaintiffs also maintain that Allergan has a history of paying bribes or kickbacks to

     physicians for purchasing Allergan’s products. Id. ¶¶ 36-39.11 As such, Plaintiffs contend




             11
                Notably, the circumstances of these other kickback schemes are significantly different than the
     scheme alleged here. In these prior cases, Allergan was accused of: providing free dinners, entertainment,
     office supplies, drug samples, and workshops to physicians; making payments to physicians disguised as
     grants, speaking fees, and consulting fees; and providing valuable services to physicians such as business
     consulting services or continuing medical education. Id. ¶ 38. However, as described in the Second
     Amended Complaint, none of those cases appear to involve Allergan paying millions of dollars in kickbacks
     to two doctors at a single practice.

                                                        12
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 13 of 43 PageID 1018



     that Allergan was knowingly involved in the Claymans’ scheme as “part of a larger course

     of conduct whereby the company’s marketing plan includes bribing physicians.” Id. ¶ 39.

            Based on the foregoing, Plaintiffs initiated the instant actions against Allergan in

     state court. Allergan removed the cases to this Court on February 26, 2018, and Plaintiffs

     twice amended their pleadings thereafter. In the operative Second Amended Complaint,

     Angell and Hicks assert two claims against Allergan—(1) aiding and abetting fraud/breach

     of fiduciary duty, and (2) conspiracy. Additionally, in the Angell Action, Plaintiff Brett Angell

     brings a derivative loss of consortium claim against Allergan. Allergan moves to dismiss

     these claims as preempted under federal law. Allergan also contends that dismissal is

     warranted because Plaintiffs fail to allege sufficient facts to state a plausible claim for relief.

     II.    Standard of Review

            In ruling on a motion to dismiss, the Court must accept the factual allegations set

     forth in the complaint as true.        See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

     Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

     World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

     inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

     705 (11th Cir. 2010).     Nonetheless, the plaintiff must still meet some minimal pleading

     requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

     (citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint should

     “‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

     rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic Corp.

     v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough facts to

     state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial



                                                     13
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 14 of 43 PageID 1019



     plausibility when the pleaded factual content allows the court to draw the reasonable

     inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

     (citing Twombly, 550 U.S. at 556). A “plaintiff’s obligation to provide the grounds of his

     entitlement to relief requires more than labels and conclusions, and a formulaic recitation

     of the elements of a cause of action will not do[.]” Twombly, 550 U.S. at 555 (internal

     quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that “conclusory

     allegations, unwarranted deductions of facts or legal conclusions masquerading as facts

     will not prevent dismissal”) (internal citation and quotations omitted). Indeed, “the tenet

     that a court must accept as true all of the allegations contained in a complaint is

     inapplicable to legal conclusions[,]” which simply “are not entitled to [an] assumption of

     truth.” See Iqbal, 556 U.S. at 678, 680. Thus, in ruling on a motion to dismiss, the Court

     must determine whether the complaint contains “sufficient factual matter, accepted as true,

     to ‘state a claim to relief that is plausible on its face[.]’” Id. at 678 (quoting Twombly, 550

     U.S. at 570).

            In addition to the minimal pleading requirements outlined above, Rule 9(b) requires

     that “[i]n alleging fraud or mistake, a party must state with particularity the circumstances

     constituting fraud or mistake.” “The particularity rule serves an important purpose in fraud

     actions by alerting defendants to the ‘precise misconduct with which they are charged’ and

     protecting defendants ‘against spurious charges of immoral and fraudulent behavior.’”

     Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511 (11th Cir. 1988) (quotation omitted).

     Thus, Rule 9(b) “‘ensures that the defendant has sufficient information to formulate a

     defense by putting it on notice of the conduct complained of . . . [and] protects defendants

     from harm to their goodwill and reputation.’” Wagner v. First Horizon Pharm. Corp., 464



                                                   14
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 15 of 43 PageID 1020



     F.3d 1273, 1277 (11th Cir. 2006) (quotation omitted) (alterations in Wagner). Although

     “‘alternative means are also available[,]’” the requirements of Rule 9(b) may be satisfied by

     specific allegations as to “‘date, time or place.’” See Tello v. Dean Witter Reynolds, Inc.,

     494 F.3d 956, 972-73 (11th Cir. 2007) (quoting Durham, 847 F.2d at 1511). Thus, a

     complaint satisfies Rule 9(b) if it

              sets forth “(1) precisely what statements were made in what documents or
              oral representations or what omissions were made, and (2) the time and
              place of each such statement and the person responsible for making (or, in
              the case of omissions, not making) same, and (3) the content of such
              statements and the manner in which they misled the plaintiff, and (4) what
              the defendants obtained as a consequence of the fraud.”

     Id. at 972 (quoting Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)).

     Nonetheless, “Rule 9(b) does not require a plaintiff to allege specific facts related to the

     defendant's state of mind when the allegedly fraudulent statements were made[,]” and thus,

     for purposes of Rule 9(b), “it is sufficient to plead the who, what, when, where, and how of

     the allegedly false statements and then allege generally that those statements were made

     with the requisite intent.” Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir.

     2008).

     III.     Motions to Amend

              As stated above, following oral argument on the Motions to Dismiss, Plaintiffs filed

     Motions to Amend their pleadings. In the Motions to Amend, Plaintiffs maintain that the

     Second Amended Complaint is sufficient to state their claims, but “in the abundance of

     caution and in the alternative,” seek leave to file a proposed third amended complaint in

     both of their cases. See Motions to Amend at 1. The proposed third amended complaint

     contains one substantive change, found in paragraph 34. As currently drafted, paragraph

     34 states:

                                                   15
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 16 of 43 PageID 1021



            Other plastic surgeons report that in response to their saline breast implant
            warranty claims, Allergan demanded further proof that the claimed ruptures,
            deflations, or leaks were not the result of actions by patients or surgeons,
            even though the other plastic surgeons made fewer than 5 saline breast
            implant warranty claims per year. The key distinction between these other
            plastic surgeons and the Clayman Practice is that the other plastic surgeons
            were not “one supplier shop,” and they purchase their aesthetic products
            (including saline breast implants) from more than one supplier.

     See Second Amended Complaint ¶ 34. Plaintiffs request leave to add the following

     additional sentence, inserted after the word year: “Allergan has denied warranty claims by

     at least one large plastic surgery practice known to Plaintiffs’ counsel, and discovery may

     reveal that Allergan has denied the warranty claims of many other plastic surgeons.” See

     Motions to Amend at 1-2, Ex. 1 ¶ 34.

            Rule 15(a)(1) establishes that “[a] party may amend its pleading once as a matter

     of course within: (A) 21 days after serving it, or (B) if the pleading is one to which a

     responsive pleading is required, 21 days after service of a responsive pleading or 21 days

     after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Thereafter, a

     party may amend its pleadings only upon leave of court or by obtaining written consent of

     the opposing party. See Rule 15(a)(2). The Rule provides that “[t]he court should freely

     give leave when justice so requires.” Id. As a result, “[t]here must be a substantial reason

     to deny a motion to amend.” Laurie v. Ala. Ct. of Crim. App., 256 F.3d 1266, 1269, 1274

     (11th Cir. 2001) (per curiam). Substantial reasons justifying a court’s denial of a request

     for leave to amend include “undue delay, bad faith or dilatory motive on the part of the

     movant, repeated failure to cure deficiencies by amendments previously allowed, undue

     prejudice to the opposing party by virtue of allowance of the amendment, futility of

     amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Maynard v. Bd. of

     Regents of the Div. of Univs. of the Fla. Dep’t of Educ. ex rel. Univ. of S. Fla., 342 F.3d

                                                  16
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 17 of 43 PageID 1022



     1281, 1287 (11th Cir. 2003). To avoid any unnecessary duplication of effort, the Court

     includes this additional allegation in its analysis of the Motions to Dismiss below. Because

     the Court finds that the Motions to Dismiss are due to be granted, even considering the

     new allegation, the Court will deny the Motions to Amend as futile.

     IV.   Judicial Notice

           Allergan attaches several documents stemming from the FDA’s pre-market approval

     of saline-filled breast implants to its Motions to Dismiss. These documents include the

     FDA’s Approval Order Letter, see Motions, Ex. A, the Summary of Safety and Effectiveness

     Data, id., Ex. B, the PMA approved labeling for the device, id., Ex. C, and a document for

     patients entitled “Making an Informed Decision, id., Ex. D. Allergan asserts that the Court

     may take judicial notice of these documents which are freely available to the public on the

     FDA’s website. See Motions at 6 n.2. Plaintiffs argue that the Court should not consider

     these exhibits as they are not central to the claims raised in the Second Amended

     Complaint. See Responses at 3. Plaintiffs’ argument fails to appreciate that the Court may

     consider properly judicially noticed documents. See Adamson v. Poorter, No. 06-15941,

     2007 WL 2900576, at *2 (11th Cir. Oct. 4, 2007) (outlining the three exceptions to the rule

     that considering material outside of the pleadings converts a motion to dismiss into a

     motion of summary judgment, one of which is properly judicially noticed documents,

     another of which is authentic documents central to the claims); see also Horne v. Potter,

     392 F. App’x 800, 802 (11th Cir. 2010); Klopfenstein v. Deutsche Bank Sec., Inc., 592 F.

     App’x 812, 816 n.5 (11th Cir. 2014); Fed. R. Evid. 201(d) (“The court may take judicial

     notice at any stage of the proceeding.”). Upon review, the Court determines that these

     documents are matters of public record of which the Court may take judicial notice without



                                                 17
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 18 of 43 PageID 1023



     converting the Motions to Dismiss into ones for summary judgment. See Stanifer v. Corin

     USA Ltd., Inc., No. 6:14-cv-1192-Orl-37DAB, 2014 WL 5823319, at *3 (M.D. Fla. Nov. 10,

     2014); see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

     However, the Court relies on these documents solely to recognize that, as a condition of

     approval, the FDA requires Allergan to conduct “a study of explanted devices in order to

     determine the modes of failure,” because “[t]his should lead to better device designs and,

     in the long term, to a reduction in the failure rates.” See Motions, Ex. B at 22. Allergan is

     required to report this information to the FDA. See id., Ex. A at 1-2.

     V.     Sufficiency of the Claims

            Allergan raises two primary arguments in its Motions. First, Allergan contends that

     Plaintiffs’ claims are expressly preempted pursuant to the Medical Device Amendments of

     the Food, Drug, and Cosmetic Act (FDCA), see 21 U.S.C. § 360k(a), or impliedly

     preempted by the FDCA, see 21 U.S.C. § 337(a). In addition, Allergan maintains that

     Plaintiffs fail to plead sufficient facts to support the aiding and abetting, and conspiracy

     claims. In accordance with the Eleventh Circuit Court of Appeal’s instruction in Mink v.

     Smith & Nephew, Inc., 860 F.3d 1319, 1328 (11th Cir. 2017), the Court will first determine

     whether Plaintiffs have adequately alleged viable claims under Florida law, and only then

     consider Allergan’s preemption arguments, if necessary. See Mink, 860 F.3d at 1328

     (“Because preemption is a principle derived from the Supremacy Clause, U.S. Const. Art.

     VI, cl. 2, we must first analyze whether each claim can stand under state law, and only then

     decide the preemption questions where necessary.”); see also Godelia v. Doe, 881 F.3d

     1309, 1317 (11th Cir. 2018) (“[W]e will first examine each claim under Florida law and only




                                                  18
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 19 of 43 PageID 1024



     if it is viable under state law, will we then consider whether it is expressly or impliedly

     preempted.”).

             A. Aiding and Abetting

             Under Florida law, to state a claim for aiding and abetting a common law tort,12 a

     plaintiff must allege: “(1) an underlying violation on the part of the primary wrongdoer; (2)

     knowledge of the underlying violation by the alleged aider and abetter [sic]; and (3) the

     rendering of substantial assistance in committing the wrongdoing by the alleged aider and

     abettor.” See Lawrence v. Bank of Am., N.A., 455 F. App’x 904, 906 (11th Cir. 2012)13

     (citing AmeriFirst Bank v. Bomar, 757 F. Supp. 1365, 1380 (S.D. Fla. 1991)); see also

     Perlman v. Wells Fargo Bank, N.A., 559 F. App’x 988, 993 (11th Cir. 2014); S&B/BIBB

     Hines PB 3 Joint Venture v. Progress Energy Fla., Inc., 365 F. App’x 202, 207 (11th Cir.

     2010). Significantly, “the second element—knowledge—will only be satisfied if the plaintiff

     pleads facts demonstrating that the [secondary wrongdoer] had ‘actual knowledge’ of the

     wrongdoings.” See Perlman, 559 F. App’x at 993; see also Wiand v. Wells Fargo Bank,

     N.A., 938 F. Supp. 2d 1238, 1246-47 (M.D. Fla. 2013) (rejecting argument that reckless

     conduct is sufficient and finding that Florida law requires actual knowledge). “And while


             12
                 Plaintiffs’ aiding and abetting claims are premised on the underlying torts of fraud and breach of
     fiduciary duty. Allergan does not challenge the sufficiency of the allegations as to the underlying torts. As
     such, the Court’s analysis will focus on the elements necessary to establish aiding and abetting liability. See
     Lawrence v. Bank of Am., N.A., 455 F. App’x 904, 906 (11th Cir. 2012) (analyzing together aiding and abetting
     claims based on common law fraud, conversion and breach of fiduciary duty). In addition, the Court notes
     that “[a]lthough no Florida court has explicitly recognized a cause of action for aiding and abetting fraud,
     Florida courts have assumed that the cause of action exists.” See Chang v. JPMorgan Chase Bank, N.A.,
     845 F.3d 1087, 1097 (11th Cir. 2017) (citing ZP No. 54 Ltd. P’ship v. Fid. & Deposit Co. of Md., 917 So. 2d
     368, 371-72 (Fla. 5th Dist. Ct. App. 2005)). Allergan does not challenge the existence of such a claim under
     Florida law.
              13
                 “Although an unpublished opinion is not binding . . ., it is persuasive authority.” United States v.
     Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R.
     36-2 (“Unpublished opinions are not considered binding precedent, but they may be cited as persuasive
     authority.”).


                                                           19
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 20 of 43 PageID 1025



     actual knowledge may be shown by circumstantial evidence, the circumstantial evidence

     must demonstrate that the aider and abettor actually knew of the underlying wrongs

     committed.” Perlman, 559 F. App’x at 993 (emphasis added) (citing Wiand, 938 F. Supp.

     2d at 1244); see also Honig v. Kornfeld, 339 F. Supp. 3d 1323, 1343-44 (S.D. Fla. 2018)

     (“Florida law requires that a defendant have actual ‘knowledge of the underlying fraud or

     breach of fiduciary duty,’ not merely that certain ‘red flags’ indicate a defendant ‘should

     have known’ of the breach.” (quoting Lamm v. State Street Bank & Trust, 749 F.3d 938,

     950 (11th Cir. 2014))); Wiand, 938 F. Supp. 2d at 1244 (citing Aetna Cas. & Sur. Co. v.

     Leahey Constr. Co., Inc., 219 F.3d 519, 536 (6th Cir. 2000) (“[E]vidence establishing

     negligence, i.e., that a [secondary wrongdoer] ‘should have known,’ will not suffice.”)).

            In their Responses, Plaintiffs argue that “a general awareness of [one’s] role in the

     other’s tortious conduct” is sufficient to establish the knowledge prong for aiding and

     abetting liability. See Responses at 5 (citing Aetna Cas. & Sur. Co., 219 F.3d at 533-34

     and FDIC v. First Interstate Bank of Des Moines, N.A., 885 F.2d 423, 430-31 (8th Cir.

     1989)). In support, Plaintiffs point to Halberstam v. Welch, 705 F.2d 472, 477 (D.C. Cir.

     1983) where the court stated that the second element of an aiding and abetting claim

     requires the defendant to be “generally aware of his role as part of an overall illegal or

     tortious activity at the time he provides the assistance . . . .” See Halberstam, 705 F.2d at

     487-88. Plaintiffs assert that “Halberstam is instructive on Florida law because it relied on

     Section 876 of the Restatement (Second) of Torts, which has been cited by a Florida

     appellate court as authority for aiding-and-abetting liability.” See Responses at 5 n.1 (citing

     Kilgus v. Kilgus, 495 So. 2d 1230, 1231 (Fla. 5th Dist. Ct. App. 1986) and Roos v. Morrison,

     913 So. 2d 59 (Fla. 1st Dist. Ct. App. 2005)).



                                                   20
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 21 of 43 PageID 1026



             The Court questions the degree to which Halberstam is instructive on the knowledge

     element of aiding and abetting liability under Florida law.14 Regardless, even to the extent

     “general awareness” satisfies the knowledge element, this awareness must nevertheless

     be actual. See Aetna Cas. & Sur. Co., 219 F.3d at 536 (finding “no conflict between the

     position that an aider and abettor must have actual knowledge of the primary party’s

     wrongdoing and the statement that it is enough for the aider and abettor to have a general

     awareness of its role in the other’s tortious conduct for liability to attach); see also

     Woodward v. Metro Bank of Dallas, 522 F.2d 84, 96 (5th Cir. 1975) (utilizing the “general

     awareness” standard but explaining that “the proof must demonstrate actual awareness of

     the party’s role in the fraudulent scheme” (emphasis added)).15 As explained in Aetna

     Casualty & Surety Co., “if one is aware that he has a role in an improper activity then surely

     he knows that the primary party’s conduct is tortious.” Aetna Cas. & Surety Co., 219 F.3d

     at 534 (internal citation omitted); see also Peterson v. Aaron’s, Inc., No. 1:14-CV-1919-

     TWT, 2017 WL 4390260, at *6 (N.D. Ga. Oct. 3, 2017) (“Of course, having a general

     awareness of one’s role in wrongful conduct necessarily presupposes that one had any




             14
                 In Halberstam, the court found that the defendant not only “had a general awareness of her role in
     a continuing criminal enterprise,” but also “assisted the [primary wrongdoer] with knowledge that he had
     engaged in illegal acquisition of goods.” See Halberstam, 705 F.2d at 488. Indeed, the court upheld the trial
     court’s finding after a bench trial that the defendant “‘knew full well the purpose of [the primary wrongdoer’s]
     evening forays and the means’ he used to acquire their wealth.” Id. at 486. As such, the focus of the legal
     analysis in Halberstam was not the requisite level of knowledge necessary to impose liability, but rather the
     meaning of “substantial assistance.” Id. at 481-84, 488. Likewise, in Kilgus, Florida’s Fifth District Court of
     Appeal cited Section 876 and Halberstam in support of its interpretation of “substantial assistance,”
     knowledge was not at issue in that case either. See Kilgus, 495 So. 2d at 1231. And, although Roos relies
     on Section 876 of the Restatement (Second) of Torts to discuss “acting in concert” liability, the Roos case
     omits any reference to subsection (b), the relevant provision in Halberstam and this case. See Roos, 913
     So. 2d at 68 n.1.
             15
               In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
     adopted as binding precedent all the decisions of the former Fifth Circuit handed down prior to the close of
     business on September 30, 1981.


                                                           21
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 22 of 43 PageID 1027



     knowledge of the tortfeasor’s conduct in the first place.”). Notably, the requirement of

     actual knowledge is not new, but rather “has long been a part of Florida law.” See Wiand,

     938 F. Supp. 2d at 1247 (collecting cases). Thus, allegations which demonstrate merely

     constructive knowledge, recklessness or gross negligence cannot satisfy the “knowledge”

     element of an aiding and abetting claim under Florida law. See id. at 1246-47 (rejecting

     argument that reckless conduct is sufficient and finding that Florida law requires actual

     knowledge); see also Honig, 339 F. Supp. 3d at 1344 (finding red flags failed to establish

     actual knowledge and that the plaintiffs’ “attempt to lower this knowledge standard to

     ‘recklessness’ is contrary to Florida law”). Consistent with this authority, at the June 20,

     2019 Hearing, Plaintiffs conceded that they are proceeding on a theory of “actual

     knowledge, not should have known.” See Tr. at 24.

             As such, in determining whether Plaintiffs have stated an aiding and abetting claim

     against Allergan, the Court considers whether Plaintiffs have alleged facts which give rise

     to a reasonable inference that Allergan had actual knowledge of the Claymans’ underlying

     misconduct, namely, their fraud on, or breach of fiduciary duty to, their patients.16 See Tr.



             16
                 In the Motions, Allergan asserts that Plaintiffs must allege facts giving rise to a “strong inference”
     of knowledge. See Motions at 22 (citing Lamm v. State Street Bank & Trust Co., 889 F. Supp. 2d 1321, 1332
     (S.D. Fla. 2012)). The Court questions whether the “strong inference” pleading standard applies here. While
     a plaintiff must “allege facts supporting a strong inference of scienter” in securities fraud cases as required
     by the Private Securities Litigation Reform Act (PSLRA), 15 U.S.C. § 78u-4(b)(2), see Mizzaro v. Home
     Depot, Inc., 544 F.3d 1230, 1238 (11th Cir. 2008), this case does not involve securities fraud. Notably, the
     line of authority on which Allergan relies stems from the Second Circuit Court of Appeals. See Lamm, 889
     F. Supp. 2d at 1332 (relying on a Middle District of Florida case which quoted the “strong inference” language
     from Rosner v. Bank of China, No. 06 CV 13562, 2008 WL 5416380, at *5 (S.D.N.Y. Dec. 18, 2008)). In the
     Second Circuit, even prior to the PSLRA, plaintiffs were required “to allege facts that give rise to a strong
     inference of fraudulent intent” in order “to serve the purposes of Rule 9(b).” See Shields v. Citytrust Bancorp,
     Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). The Eleventh Circuit does not appear to interpret Rule 9(b) in the
     same way. See Mizzaro, 544 F.3d at 1237-38 (outlining the pleading requirements of Rule 9(b) and the
     “raised standard for pleading scienter” under the PSLRA); but see Perlman, 559 F. App’x at 993-94 (stating
     both that the allegations failed to raise a “plausible inference” of actual knowledge, and also that the red flags
     alleged did not “‘create a strong inference of actual knowledge’” (quoting Lerner v. Fleet Bank, N.A., 459 F.3d
     273, 294 (2d Cir. 2006))). As such, based on the requirements of Twombly and Iqbal, the Court will consider
     whether “the pleaded factual content allows the court to draw the reasonable inference” that Allergan had

                                                            22
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 23 of 43 PageID 1028



     at 23-24. Although Allergan need not have known all of the details of the underlying

     misconduct, Plaintiffs must allege sufficient facts from which one can plausibly infer that

     Allergan was actually aware that the Claymans were lying to their patients about the

     problems with their breast implants. Plaintiffs do allege throughout the Second Amended

     Complaint that Allergan “knew” the Claymans were lying to their patients, see Second

     Amended Complaint ¶¶ 9, 16, 25, 33, but these general allegations of knowledge are

     insufficient. “‘While the element of actual knowledge may be alleged generally, the plaintiff

     still must accompany that general allegation with allegations of specific facts that give rise

     to a [reasonable] inference of actual knowledge regarding the underlying fraud.’” See

     Lamm v. State Street Bank & Trust Co., 889 F. Supp. 2d 1321 (S.D. Fla. 2012) (quoting

     Lawrence v. Bank of Am., N.A., No. 8:09-CV-2162-T-33TGW, 2010 WL 3467501, at *3

     (M.D. Fla. Aug. 30, 2010)) aff’d, 749 F.3d 938 (11th Cir. 2014) (alteration added for the

     reasons stated above in note 16). Indeed, “[c]onclusory statements that a defendant

     actually knew [are] insufficient to support an aiding and abetting claim where the facts in

     the complaint only suggest that the defendant should have known that something was

     amiss.” Id. (alteration in original and internal quotation omitted) (emphasis added). Thus,

     the Court must consider whether the underlying facts alleged by Plaintiffs are sufficient to

     support Plaintiffs’ assertions of actual knowledge. Plaintiffs may rely on allegations of

     circumstantial evidence to support this knowledge element, but the allegations must do

     more than merely demonstrate that Allergan should have known about the underlying

     wrongdoing.



     actual knowledge of the underlying wrongdoing. See Iqbal, 556 U.S. at 678 (emphasis added) (citing
     Twombly, 550 U.S. at 556).


                                                    23
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 24 of 43 PageID 1029



           One possible way to plausibly allege actual knowledge is through allegations that

     an employee of the accused aider-and-abettor herself made misrepresentations or

     otherwise actively engaged in wrongdoing. For example, in Chang, the underlying wrongful

     conduct involved the primary wrongdoer’s diversion of client funds from a purported escrow

     account held at the defendant bank. Chang, 845 F.3d at 1092. The plaintiff alleged that a

     bank vice-president labeled the primary wrongdoer’s bank account as an escrow account,

     despite the wrongdoer’s failure to comply with the bank’s procedures for opening an escrow

     account, prepared a letter vastly misrepresenting the amount of funds in the purported

     escrow account, and secretly received $100,000 from the primary wrongdoer paid to an

     entity the bank vice-president controlled. Id. at 1096-97. The Eleventh Circuit rejected the

     district court’s finding that these allegations showed nothing more than that the bank and

     the vice-president were engaged in routine banking services, and found that the allegations

     “support an inference that [the vice-president] knew that [the primary wrongdoer] was

     misappropriating money.” Id. at 1097. As the vice-president’s interests were not entirely

     adverse to the bank, the Eleventh Circuit held that her knowledge could be imputed to the

     bank under Florida law. Id.

           Here, however, Plaintiffs do not allege that any Allergan employee made any false

     or misleading statements, or otherwise engaged in overt wrongdoing. Rather, Plaintiffs

     accuse Allergan of conduct which, in and of itself, is unremarkable: implementing a

     warranty program for its saline breast implants, analyzing all implants returned to Allergan

     under the warranty program (as required by the FDA), and approving nearly all warranty

     claims submitted on behalf of patients of the Clayman Practice, despite having information

     which would have entitled Allergan to deny the warranty claims. There is nothing inherently



                                                 24
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 25 of 43 PageID 1030



     wrong with Allergan paying warranty claims it could have denied unless Allergan did so

     knowing that the Claymans were lying to their patients in order to obtain the warranty

     money from Allergan. According to Plaintiffs, Allergan knew about the lies because it had

     in its possession both the warranty forms showing that the Claymans told the patients that

     their implants were defective and the laboratory reports showing no defects existed.

     Allergan maintains that this information amounts to no more than “red flags,” which it had

     no duty to investigate, and is therefore insufficient under Florida law to raise an inference

     of actual knowledge.

            In resolving this dispute, the Court finds two Eleventh Circuit cases which address

     aiding and abetting claims under Florida law instructive. See Lawrence, 455 F. App’x at

     906-07; Perlman, 559 F. App’x at 992-96. A careful review of the allegations that were and

     were not sufficient to state a claim in Lawrence and Perlman highlights the distinction

     between “red flags” and actual knowledge. Similar to these cases, the instant cases are

     premised on the theory that a company aided and abetted a primary tortfeasor—a

     customer—by continuing to do business with the customer despite the customer engaging

     in suspicious conduct. Significantly, in both Lawrence and Perlman, the Eleventh Circuit

     relied on the principle that Florida does not require banking institutions to investigate

     transactions when providing routine banking services. See Lawrence, 455 F. App’x at 907;

     Perlman, 559 F. App’x at 993. Although Plaintiffs attempt to distinguish their cases on the

     basis that they involve banks, see Responses at 6 n.3, Plaintiffs do not identify any

     authority limiting the principles discussed in these cases to banks or authority imposing an

     affirmative duty on Allergan to investigate the Claymans’ medical practices as part of the

     administration of its warranty program. Indeed, at the Hearing, Plaintiffs conceded that no



                                                  25
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 26 of 43 PageID 1031



     such duty exists and disavowed any attempt to impose an additional duty on Allergan to

     investigate warranty claims beyond the laboratory analysis it already conducts. See Tr. at

     32, 48; see also Swayze v. McNeil Labs., Inc., 807 F.2d 464, 471 (5th Cir. 1987) (“It is both

     impractical and unrealistic to expect drug manufacturers to police individual operating

     rooms . . . .”). As such, the Court finds the Eleventh Circuit’s analysis in the banking cases

     relevant and helpful here.          Accordingly, in the analysis that follows, the Court will

     summarize the facts of Lawrence and Perlman, examine their distinguishing

     characteristics, and then determine whether Plaintiffs’ factual allegations cross the

     threshold of plausibility.

             In Lawrence, the primary wrongdoer had engaged in a Ponzi scheme utilizing

     accounts set up at the defendant bank. Lawrence, 455 F. App’x at 905. The plaintiffs

     alleged that the bank knew of the primary wrongdoer’s fraudulent activity because he made

     “exceptionally large deposits into the [bank] account,” and “millions of dollars streamed out

     of the [bank account] to fund personal and gambling expenditures for” the primary

     wrongdoer. Id. According to the plaintiffs, the primary wrongdoer also told the bank of his

     personal history and that his business was an “investment club,” a type of business that

     the bank does not permit. Id.17 Notably, the plaintiffs alleged that the bank’s “Premier

     Banking Representatives” engaged in a standard review of the wrongdoer’s account

     statements. Id. These account statements reflected that:

             Approximately $37,600,000 was deposited by 200 investors, and
             $15,400,000 was transferred from [the account] to foreign exchange

             17
                Indeed, the underlying complaint in Lawrence included an allegation that “[bank] policy does not
     permit investment club accounts but, despite this policy, the [client manager/financial advisors at the bank]
     authorized and supervised [the primary wrongdoer’s] so called investment club account.” See Lawrence v.
     Bank of Am., N.A., Case No. 8:09-cv-2162, ECF Doc. 1 ¶¶ 32, 35 (M.D. Fla. filed Oct. 23, 2009) (the
     Lawrence Complaint).


                                                          26
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 27 of 43 PageID 1032



            companies. However, account statements did not indicate that [the primary
            wrongdoer] profited from money transferred to foreign exchange
            companies. Nevertheless, [the primary wrongdoer] sent investors 2,300
            checks totaling more than $15,600,000.

     Id.   As such, the “Premier Banking Representatives” who reviewed these account

     statements “should have known that the money being sent to investors came from new

     client deposits, rather than profits from foreign exchange companies.” Id. Specifically,

     according to the underlying complaint, these “Premier” bankers received updates each

     morning on the “major deposits and wires” in their clients’ accounts. See Lawrence

     Complaint ¶ 33. Any wire transfer over $10,000 had to be approved by the Premier banker

     or another bank officer. Id. The plaintiffs in Lawrence alleged that as a result of these daily

     updates and the wire approval process, the Premier bankers had “actual knowledge of the

     day-to-day transactions in his/her client accounts.” Id. The Lawrence plaintiffs identified

     the specific banking representatives who were charged with overseeing the primary

     wrongdoer’s accounts, and alleged that these individuals “reviewed the account activity

     and statements for the [primary wrongdoer’s] accounts as part of their ordinary duties.” Id.

     ¶¶ 37-40. The plaintiffs then described the series of wire transfers over a two-year period

     that these individuals observed as part of their job duties. See id. ¶ 40. The plaintiffs

     alleged that “[t]he only inference that can be drawn” from reviewing the history of the

     primary wrongdoer’s accounts “is that [the primary wrongdoer] was running a Ponzi

     scheme.” Id. ¶¶ 44-45. Based on this information, the plaintiffs alleged that the Premier

     bankers “knew” that the primary wrongdoer “was operating an illegal enterprise.” Id. ¶ 47.

     The district court found these allegations to be insufficient to plausibly support an inference

     of actual knowledge and dismissed the case. Lawrence, 455 F. App’x at 905-06.




                                                   27
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 28 of 43 PageID 1033



            On appeal, the Eleventh Circuit per curiam affirmed the dismissal despite the

     plaintiffs’ allegations that the bank “authorized numerous deposits, withdrawals, and wire

     transfers involving large amounts of money and that the Premier Banking Representatives

     received substantial commissions.” Id. at 907. In doing so, the Eleventh Circuit reasoned

     that these atypical transactions showed only that the bank “should have known of the Ponzi

     scheme . . . .” Id. Absent a duty to investigate, the Lawrence court found these allegations

     “simply fail” to make actual knowledge on the part of the bank plausible. Id.

            Similarly, in Perlman, the primary wrongdoer operated a Ponzi scheme and

     maintained some of the proceeds from this scheme in various accounts with the defendant

     bank. Perlman, 559 F. App’x at 989. The plaintiff alleged that the bank had knowledge of

     the scheme based on “[the primary wrongdoer’s] opening of various accounts, numerous

     transfers amongst the accounts within short time periods, thousands of deposits of even

     dollar amounts, large cash deposits and withdrawals, the absence of any investment

     activity, and [the bank’s] lifting of the freeze on the [suspicious] account without further

     investigation.” Id. at 993. Indeed, the operative complaint included an allegation that soon

     after the primary wrongdoer opened his accounts at the bank, the bank had noted in an

     internal document that one of the accounts was engaged in suspicious activity and placed

     a freeze on the account. Id. at 991. According to the plaintiff, the bank then lifted the

     freeze after receiving a business plan that was “‘nonsensical’ on its face and contained

     numerous obvious inconsistencies.” Id. Notably, the primary wrongdoer had previously

     held his accounts at a different bank which closed the accounts “due to suspicious activity.”

     Id. at 990.   Nonetheless, the Eleventh Circuit found these “atypical transactions and

     procedural oddities” insufficient to raise a plausible inference of actual knowledge. Id. at



                                                  28
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 29 of 43 PageID 1034



     993. The Perlman Court determined that these facts “[a]t most” could “arouse suspicions,”

     but absent any obligation by the bank to investigate, these “red flags” were insufficient to

     state a claim for relief based on aiding and abetting. Id. at 993-94.

            Significantly, although holding that the claims in the operative complaint were

     insufficient, the Perlman Court found that the district court erred in denying leave to amend

     on the basis of futility. Id. at 994. Upon review of the proposed amended complaint, the

     court found sufficient additional factual allegations based on evidence identified by the

     plaintiff during the discovery process which supported a plausible inference of actual

     knowledge. Id. at 995-96. Specifically, the new allegations described the deposition

     testimony of the bank’s vice-president and financial crimes investigator who had

     investigated the primary wrongdoer’s business accounts and concluded that it was

     necessary to contact Florida law enforcement and the Internal Revenue Service

     concerning the activity in the accounts. Id. at 994-95. Despite the bank’s routine practice

     of closing accounts within thirty days of detecting confirmed questionable activity, the bank

     allowed the accounts of the primary wrongdoer to remain open for another three months.

     Id. at 995. The proposed amended complaint also contained new allegations regarding an

     internal report where a bank investigator noted: unusual activity in the accounts, his

     discovery of a website describing the business as an “investment club,” his conversations

     with the primary wrongdoer and the wrongdoer’s employees, and his conclusion that he

     would restrain activity on all involved accounts pending further investigation. Id. at 995-96.

     Despite this conclusion, the bank permitted the accounts to remain open and process

     transactions for another three months. Id. at 995. These additional allegations were




                                                  29
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 30 of 43 PageID 1035



     sufficient to create a plausible inference that the bank had actual knowledge of the Ponzi

     scheme and allowed it to continue. Id.

            The difference between the allegations in Lawrence and those in the proposed

     amended complaint in Perlman is the difference between having information from which

     one could or even should deduce the existence of fraud, and actually making that

     deduction.   The plaintiffs in Lawrence relied on allegations that the bank had in its

     possession information sufficiently indicative of fraud to establish actual knowledge.

     Indeed, the plaintiffs alleged that specific bank employees had information and actually

     observed and approved wire transfers and transactions which reflected an obvious Ponzi

     scheme. Nonetheless, the Eleventh Circuit characterized these allegations as merely

     demonstrating that the bank “should have known” about the fraudulent scheme. See

     Lawrence, 455 F. App’x at 907; see also Lamm, 749 F.3d at 950-51 (finding allegations

     that the bank accepted “worthless securities, some of which were not signed by the obligor,

     not payable to the [account holder], or in default—at most show that [the bank] ‘should

     have known’ of [the investment advisor’s] fraud and breach of fiduciary duty”). In contrast,

     the proposed amended complaint in Perlman included allegations of statements from bank

     employees showing that they actually made the connection between the atypical

     transactions and an underlying fraudulent scheme such that they recommended the bank

     contact law enforcement and restrain all activity on the accounts but did not do so for some

     three months allowing the fraud to continue. See Perlman, 559 F. App’x at 995-96.

     According to the Eleventh Circuit, these additional allegations went “beyond ‘red flags.’

     These allegations could support a plausible inference of actual knowledge by Wells Fargo

     of the Ponzi scheme which it then aided and abetted by permitting the fraud to continue



                                                 30
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 31 of 43 PageID 1036



     through use of its accounts after it had actual knowledge of the scheme.” Id. at 996. Thus,

     the allegations which tipped the scale in Perlman went beyond merely alleging that the

     bank had information, even obvious information, demonstrating an underlying fraud. The

     Perlman plaintiff crossed the threshold into actual knowledge by identifying someone at

     the bank who reviewed the information and actually drew the inference that the account

     holder was committing fraud. See id.18

             In the Second Amended Complaint, Plaintiffs contend that the following allegations

     create a plausible inference of Allergan’s actual knowledge:

             (1) from the warranty claim forms, which were signed by the patients and
             Clayman Senior or Junior, Allergan was aware that the Clayman Practice
             had told patients that their implants were ruptured, deflated, or leaking and
             needed to be surgically removed and replaced;

             (2) for each warranty claim made by the Clayman Practice, Allergan
             examined the implants at issue and found that they were not defective; and

             (3) the Clayman Practice’s saline breast implant failure rate of approximately
             46% was significantly higher than the failure rate of 1.5% for each year after
             surgery demonstrated in Allergan’s own studies of its saline breast implants.

     See Second Amended Complaint ¶ 9.19 Plaintiffs argue that this case is akin to Perlman

     because Allergan repeatedly “investigated” the Claymans’ warranty claims and


             18
                 The Court notes that the plaintiff in Perlman was able to add these crucial additional allegations to
     the proposed second amended complaint based on information obtained through the normal discovery
     process. See Perlman, 559 F. App’x at 995 n.8. In the cases here, Allergan cited the Perlman case and
     identified the deficiency in the allegations of actual knowledge as a basis for its first motion to dismiss, filed
     on March 5, 2018, and did so again in its motion to dismiss plaintiffs’ first amended complaint. Despite this,
     rather than pursue discovery from Allergan on the issue, Plaintiffs agreed to a stay pending the Court’s ruling
     on the motions to dismiss and amended their complaints twice without suggesting that they might need
     discovery. See Defendants Allergan, Inc., Allergan Sales, LLC, and Allergan USA, Inc.’s Unopposed Motion
     to Stay All Deadlines Pending Resolution of Defendants’ Motion to Dismiss Plaintiffs’ Complaint (Hicks
     Action, Doc. 8) (Angell Action, Doc. 9), both filed on March 8, 2018; see also Order (Angell Action, Doc. 10)
     (Hicks Action, Doc. 15) (granting unopposed motion to stay). Nevertheless, it appears Plaintiffs have
     engaged in some limited discovery in related cases still pending in state court. See Tr. at 39-40.

             19
                  As noted above, Plaintiffs’ statistics are problematic for several reasons. See supra note 10.
     Although Allergan identified the problems with Plaintiffs’ data in its Motions, Plaintiffs failed to clarify their
     statistical analysis in their Responses. As such, the Court is not persuaded that these statistics support an

                                                            31
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 32 of 43 PageID 1037



     “determined the claims were false.”               See Plaintiffs’ Supplements at 4.              According to

     Plaintiffs, Allergan “investigated” the warranty claims by performing the laboratory analysis.

     Id. Once Allergan determined that there was no rupture, deflation, or other defect in the

     implant, Plaintiffs argue that “[a]t that point, Allergan knew the Claymans had lied to the

     patient about the defective nature of the implant.” Id. It is knowledge of this purported “lie,”

     multiplied 5,000 times over, from which, in Plaintiffs’ view, one can plausibly infer Allergan’s

     actual knowledge of the Claymans’ wrongdoing. In the Court’s view, Plaintiffs’ argument

     is flawed for several reasons.

             First, Plaintiffs’ argument is built on an assumption that the warranty program and

     laboratory analysis are inter-related but the Second Amended Complaint provides little

     factual support for this conclusion. Allergan is required by the FDA to conduct a laboratory

     analysis of all explanted implants.20 Thus, one cannot infer simply from the fact that

     Allergan undertook these analyses that it was conducting an “investigation of warranty



     inference of actual knowledge. Moreover, as discussed further below, Plaintiffs do not allege that anyone at
     Allergan was aware of this data, much less that anyone drew the inference from this data that the Claymans
     were engaged in fraud on their patients.
             20
                 In the Motions, Allergan argues that its laboratory analysis of returned implants is not a part of its
     warranty claims process. See Motions at 7. According to Allergan, it analyzes returned implants because it
     is required to do so by the FDA. See id. at 6-7, Ex. A at 2. Allergan argues that warranty claims are filed
     prior to removal surgery based on the surgeon’s sworn declaration and that no provision in the warranty
     program requires Allergan to confirm a deflation prior to honoring the warranty. Allergan maintains that “as
     a manufacturer and not a medical practitioner,” Allergan “relies on the physician’s preoperative medical
     diagnosis of a deflation as stated by the physician in the warranty claim form.” Id. The problem with these
     arguments, however, is that Allergan relies on factual contentions that are not part of the Second Amended
     Complaint. Indeed, Allergan conceded at the Hearing that the Court could not rely on this “background”
     information. See Tr. at 22. Thus, although the Court takes judicial notice of the fact that the FDA requires
     Allergan to perform an analysis of explanted implants, the Court does not rely on Allergan’s assertion that it
     considers only a surgeon’s preoperative declaration when reviewing warranty claims. Nonetheless, the Court
     does note that it is difficult to discern from the Second Amended Complaint when the laboratory analysis is
     performed in relation to the payment of a warranty claim and whether the laboratory analysis is part of the
     warranty process or merely occurring simultaneously with it. Plaintiffs appear to imply that a claim is paid
     only after the laboratory analysis, see Second Amended Complaint ¶ 24, but they do not directly allege that
     Allergan requires, under the terms of the warranty or otherwise, laboratory confirmation of a defect prior to
     payment.


                                                            32
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 33 of 43 PageID 1038



     claims.” Indeed, nowhere in the Second Amended Complaint do Plaintiffs characterize the

     laboratory analysis as an “investigation of the warranty claims,” nor do Plaintiffs directly

     allege that the laboratory reports are part of the warranty process or even provided to the

     warranty department. Moreover, there are no allegations that the terms of the warranty

     require laboratory confirmation of a defect prior to payment. Thus, it is altogether unclear

     from the Second Amended Complaint whether the warranty department was routinely

     informed of the results of the laboratory analyses, especially where no defect was found

     which necessitated further investigation as to the cause of the defect.21 Plaintiffs’ reliance

     on Allergan’s broad institutional knowledge of these two pieces of information is unavailing.

     Indeed, in Lawrence, the plaintiffs identified specific individuals at the bank who, pursuant

     to their job responsibilities, individually had all of the relevant information from which they

     could have inferred the existence of the underlying fraud. Despite this, the Eleventh Circuit




             21
                 Indeed, only one allegation in the Second Amended Complaint suggests that Allergan ever
     scrutinized the warranty claims it received or questioned doctors about them. See Second Amended
     Complaint ¶ 34. According to Plaintiffs, “[o]ther plastic surgeons report that in response to their saline breast
     implant warranty claims, Allergan demanded further proof that the claimed ruptures, deflations, or leaks were
     not the result of actions by patients or surgeons . . . .” See id. However, this allegation shows only that in
     some cases Allergan investigated the cause of a deflation, rupture, or leak to determine whether there was
     a problem with Allergan’s product, or whether the implant failure was attributable to the doctor or patient.
     This makes sense given Allergan’s obligation to “determine the mode of failure of implants,” and report this
     information to the FDA. See Motions, Ex. A at 2. The allegation does not give rise to an inference that
     Allergan routinely investigated warranty claims where its analysis reveals that the implant was not actually
     deflated, ruptured or leaking. The Second Amended Complaint does not contain any allegations that Allergan
     denied warranty claims from other doctors where Allergan’s analysis of the implant did not reveal a defect.
     Nor do Plaintiffs correct this deficiency in the proposed third amended complaint. In the Motions to Amend,
     Plaintiffs seek to add an additional allegation that Allergan “has denied warranty claims by at least one large
     plastic surgery practice known to Plaintiffs’ counsel.” See Motion to Amend, Ex. 1 ¶ 34. But this additional
     allegation still falls short because Plaintiffs do not allege that Allergan denied the warranty claims submitted
     by this other plastic surgery practice because it examined the implants and determined that they were not
     defective. These denials could suggest that the plastic surgery group failed to satisfy the terms of the
     warranty program or properly submit the claims, or that Allergan had reason to believe that the patient or
     surgeon was at fault for the implant failure. Thus, the fact that Allergan denied some warranty claims, at
     some point, for some reason, does not give rise to an inference that Allergan investigated or denied warranty
     claims where the laboratory analysis revealed no implant failure, much less that Allergan’s treatment of the
     Claymans was in any way atypical. Plaintiffs’ additional allegation fails to provide sufficient factual matter to
     push their claim over the threshold from possibility to probability.

                                                            33
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 34 of 43 PageID 1039



     found the allegations insufficient to support a plausible inference of actual knowledge.

     Here, Plaintiffs’ allegations do not even suggest that there was a person (or persons) who

     individually was aware of all of the relevant information, much less facts suggesting that a

     person made the connection between that information and the Claymans’ wrongful

     conduct.

            Nevertheless, even if one can plausibly infer from the Second Amended Complaint

     that the laboratory analysis reports were provided to the warranty department such that

     someone had both pieces of information, Plaintiffs’ contention that this information together

     establishes actual knowledge that the Claymans were defrauding or lying to their patients

     is not well-taken. In their Responses, Plaintiffs contend that this case is akin to Lerner v.

     Fleet Bank, N.A., 459 F.3d 273 (2d Cir. 2006) where the court found that because the bank

     knew that its customer, an attorney, was commingling personal funds in his attorney-

     fiduciary account, the bank had actual knowledge of a breach of fiduciary duty. See Lerner,

     459 F.3d at 294. Specifically, the bank knew that the attorney-fiduciary accounts were

     overdrawn, checks written on the accounts were dishonored for insufficient funds, and the

     attorney transferred funds from the fiduciary accounts into his personal accounts. Id. The

     court explained that this commingling of funds was not “an indication of a breach of fiduciary

     duty—it was, in and of itself, a breach.” Id. Thus, the bank’s knowledge of the commingling

     activity in the attorney-fiduciary account alone, without further inference or investigation,

     was actual knowledge of the breach of fiduciary duty. In notable contrast, the court found

     that the commingling information was insufficient to establish actual knowledge of fraud

     because “although [the commingling of accounts] may have put the banks on notice that




                                                  34
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 35 of 43 PageID 1040



     some impropriety may have been taking place, those alleged facts do not create a strong

     inference of actual knowledge of [the attorney’s] outright theft of client funds.” Id.

            Reliance on Lerner is unavailing. Unlike Lerner, the discrepancies between the

     statements in the warranty forms and the results of the laboratory analyses are not,

     themselves, a fraud on, or breach of fiduciary duty to, the patients. Such discrepancies

     could indicate that the Claymans are negligent doctors who routinely, but unintentionally,

     misdiagnosed deflations. Or, the discrepancies could indicate that the Claymans, although

     correctly diagnosing their patients, persuaded the patients to sign the warranty forms in

     order to have Allergan pay for the corrective surgery. Knowledge that the statements on

     the Claymans’ warranty claim forms are inconsistent with the results of the laboratory

     analyses alone is not, in and of itself, knowledge that the Claymans have committed fraud

     on, or breached their fiduciary duty to, their patients without drawing further inferences

     about the likely meaning or cause of these discrepancies. Rather, the discrepancies “may

     have put [Allergan] on notice that some impropriety may have been taking place,” but they

     do not create a plausible inference of actual knowledge of the Claymans’ outright deception

     of their patients. Id.

            Significantly, there are no allegations that anyone from Allergan ever questioned the

     Claymans to determine the cause of their excessive, invalid warranty claims, much less

     endeavored to determine what the patients did or did not know about the actual condition

     of their explanted implants. Indeed, Plaintiffs affirmatively allege that Allergan “never

     confronted” Clayman Senior about his excessive warranty claims. See Second Amended

     Complaint ¶ 28. Thus, contrary to Plaintiffs’ arguments in their Supplements, the laboratory

     analyses alleged in this case are not akin to the investigations in Perlman. See Plaintiffs’



                                                   35
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 36 of 43 PageID 1041



     Supplements at 4-5. Unlike the investigations in Perlman, Allergan’s laboratory analysis

     of returned implants do not plausibly suggest that anyone at Allergan was actually

     suspicious of the Claymans and investigating the legitimacy of their warranty claims. And

     most significantly, unlike Perlman, Plaintiffs do not allege that any person within Allergan

     even suspected, much less concluded, that the Claymans were committing fraud on their

     patients. See Perlman, 559 F. App’x at 995 (describing allegations that a bank vice-

     president reviewed the accounts and “quickly concluded that there was unusual activity

     occurring in those accounts such that it ‘raise[d] the hair on the back of your neck,’” but

     that, despite the bank’s custom to close accounts within 30 days of the “detection of

     confirmed questionable activity,” the accounts remained open for another three months).

           Plaintiffs argue that they have plausibly alleged Allergan’s actual knowledge of the

     fraud on the patients given the sheer number of false warranty claims submitted to

     Allergan. See Tr. at 33-34, 45-46; see also Plaintiffs’ Supplement at 4-5. According to

     Plaintiffs, given the volume of invalid warranty claims Allergan received from the Claymans,

     no other inference but fraud is plausible. See Tr. at 33-34. However, like the millions of

     dollars flowing through the bank accounts in Lawrence and Perlman without any indication

     of investment profits, these allegations do no more than demonstrate that someone at

     Allergan should have been suspicious, assuming Allergan actually tracked this data.

     Indeed, in Lawrence, the court found knowledge insufficiently pled even with allegations

     that specific bank representatives, who received substantial commissions, engaged in a

     standard review of the wrongdoer’s accounts, authorized numerous transactions, and were

     therefore actually aware of the suspicious activity. Lawrence, 455 F. App’x at 905-07.

     Similarly, in Perlman, the bank had gone so far as to freeze an account for suspicious



                                                 36
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 37 of 43 PageID 1042



     activity and then unfreeze the account after receipt of a “nonsensical” business plan, yet

     the court found these allegations insufficient to show knowledge. Perlman, 559 F. App’x

     at 991, 993-94. Unlike Lawrence and Perlman, Plaintiffs’ allegations here are weaker still

     because there are no allegations to support the inference that anyone at Allergan tracked

     warranty claims by doctor or practice, that anyone compared the warranty claim to the

     explanted implant’s laboratory analysis, or that anyone was even aware of the pattern of

     invalid warranty claims from the Clayman Practice, much less that this person connected

     the volume of invalid warranty claims to an underlying fraud or breach of fiduciary duty to

     the patients.

            In essence, Plaintiffs’ argument is that Allergan had in its possession information

     from which the only plausible inference was that the Claymans were engaged in fraud on

     their patients. Plaintiffs maintain that this information was “enough for . . . Allergan to have

     known that the Clayman practice was falsely stating that the implants were defective, when,

     in fact, they were not defective.” See Tr. at 31. The problem for Plaintiffs, however, is that

     this argument is simply another way of stating that Allergan “should have known” about the

     underlying fraud. The plaintiffs in Lawrence also maintained that the bank had information

     which was enough for the bank to have known that its customer was engaged in a Ponzi

     scheme. Indeed, the Lawrence plaintiffs alleged that the existence of a Ponzi scheme was

     the “only inference that can be drawn” from the account information. See Lawrence

     Complaint ¶ 45. Nonetheless, the Eleventh Circuit found that the existence of the atypical

     transactions established only that the bank “should have known of the Ponzi scheme,” and

     absent a duty to investigate, were insufficient under Florida law to trigger liability. See

     Lawrence, 455 F. App’x at 907.        Similarly, in this case, despite the absence of any



                                                   37
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 38 of 43 PageID 1043



     supporting factual allegations, even if the Court assumes that Allergan actually tracked the

     relevant information, and assumes that someone at Allergan reviewed this data, and

     accepts Plaintiffs’ shaky contention that the only inference one could make from the data

     is the existence of the underlying fraud on the patients, Plaintiffs have established only that

     Allergan should have known what the Claymans were doing. Plaintiffs’ allegations may

     support an inference of recklessness or even gross negligence on the part of Allergan, but

     neither is sufficient to support a claim of aiding and abetting under Florida law. See Wiand,

     938 F. Supp. 2d at 1246-47; Honig, 339 F. Supp. 3d at 1343-44. Instead, Plaintiffs must

     plead allegations supporting an inference of actual knowledge. Here, Plaintiffs’ allegations

     fall short of alleging facts plausibly supporting the inference that someone at Allergan

     actually did know what was happening at the Clayman Practice. Therefore, absent a duty

     to investigate, which Plaintiffs concede does not exist, see Tr. at 32, 48, Plaintiffs’

     allegations “simply fail” to make actual knowledge of the Claymans’ fraudulent activities

     plausible. See Lawrence, 455 F. App’x at 907.

            Finally, to the extent Plaintiffs contend that the payment of millions of dollars in

     baseless warranty claims is itself indicative of knowledge because it represents atypical

     conduct lacking a business justification, the Court is not persuaded. See Responses at 5

     (citing Woodward, 522 F.2d at 97 (“[I]f the method or transaction is atypical or lacks

     business justification, it may be possible to infer the knowledge necessary for aiding and

     abetting liability.”)). Absent any comparison of the warranty approval rate for the Clayman

     Practice to that of an analogous practice, the Court cannot infer whether Allergan’s

     approval of all Clayman warranty claims was atypical and indicative of its knowing

     assistance with the Claymans’ fraudulent scheme, or merely reflective of a business



                                                   38
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 39 of 43 PageID 1044



     decision not to scrutinize warranty claims in order to foster goodwill with doctors and

     patients. Indeed, while Allergan’s continued payment of the Claymans’ warranty claims is

     consistent with Plaintiffs’ theory of knowledge, it could just as well suggest Allergan’s total

     lack of awareness of the fraud/breach of fiduciary duty.22 See Iqbal, 556 U.S. at 678

     (“Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it

     ‘stops short of the line between possibility and plausibility of entitlement to relief.’”);

     Twombly, 550 U.S. at 556-57 (finding that to state a claim for conspiracy, plaintiffs must

     allege facts that “plausibly suggest[]” agreement, as opposed to being “merely consistent

     with” an agreement).          And again, even if the continued payment of the claims was

     negligent, or even reckless, it would fall short of supporting a claim of aiding and abetting

     under Florida law.

             In sum, to adequately state an aiding and abetting claim, Plaintiffs must allege facts

     from which one can reasonably infer that someone at Allergan actually knew that it was

     receiving so many invalid warranty claims from the Clayman Practice and that Allergan

     knew that the reason it received so many invalid warranty claims from the Clayman Practice

     was because the Claymans were intentionally misdiagnosing the cause of their patients’

     problems and lying to the patients about it. The Second Amended Complaint falls short of

     presenting factual allegations plausibly suggesting that anyone even suspected, much less

     had actual knowledge, that the Claymans were engaged in this alleged scheme. It is

     possible, as Plaintiffs contend, that Allergan suspected the Claymans of lying to their


             22
                 Plaintiffs’ motive allegations suffer from the same defect. See Second Amended Complaint ¶¶ 31-
     39. If Allergan used the warranty program as a form of “kickback” to its best customers, as Plaintiffs allege,
     then Allergan would have paid the warranty claims whether or not it knew about the underlying fraud. Indeed,
     the existence of this motive suggests that Allergan had even less reason to track or scrutinize the warranty
     claims from the Clayman Practice. Thus, while it is consistent with Plaintiffs’ allegation of actual knowledge,
     it is equally consistent with Allergan’s total disregard of what the Claymans were doing. Such disregard,
     even if reckless, is insufficient under Florida law to hold Allergan liable.

                                                           39
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 40 of 43 PageID 1045



     patients about the problems with their implants in order to make a false warranty claim. Or,

     it is possible that Allergan thought the Claymans were routinely, albeit negligently,

     misdiagnosing implant deflation as the cause of a patient’s problems. It could also be that

     Allergan suspected that the Claymans were persuading their patients to make false

     warranty claims so that Allergan would cover the cost of an otherwise necessary revision

     surgery for the patients’ benefit. It may be that Allergan never compared warranty claims

     with the laboratory analysis of any explanted implant or that it never analyzed the data

     necessary to even detect the pattern or perhaps it did, but no one ever considered the

     implications of that data. The problem for Plaintiffs is that allegations from which one can

     reasonably infer only the sheer possibility that Allergan put the pieces together and realized

     what they assert was happening at the Clayman Practice are insufficient to satisfy the

     requirements of Twombly and Iqbal. See Iqbal, 556 U.S. at 678 (“The plausibility standard

     is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

     defendant has acted unlawfully.”).

            B. Conspiracy

            Next, Plaintiffs assert a claim for conspiracy under Florida law, the elements of

     which are as follows:

            “(a) An agreement between two or more parties, (b) to do an unlawful act or
            to do a lawful act by unlawful means, (c) the doing of some overt act in
            pursuance of the conspiracy, and (d) damage to a plaintiff as a result of the
            acts done under the conspiracy.”

     See Cordell Consultant, Inc. Money Purchase Plan & Trust v. Abbott, 561 F. App’x 882,

     886 (11th Cir. 2014) (quoting Raimi v. Furlong, 702 So. 2d 1273, 1284 (Fla. Dist. Ct. App.

     1997)). Significantly, “[a] conspirator need not take part in the planning, inception, or

     successful conclusion of a conspiracy.” See Donofrio v. Matassini, 503 So. 2d 1278, 1281

                                                   40
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 41 of 43 PageID 1046



     (Fla. 2d Dist. Ct. App. 1987). Nonetheless, a conspirator must “know of the scheme and

     assist in it in some way to be held responsible for all of the acts of his coconspirators.” Id.;

     see also Cordell Consultant, Inc., 561 F. App’x at 886. Here, for the reasons stated above,

     Plaintiffs fail to allege facts sufficient to raise a plausible inference that Allergan knew of

     the Claymans’ scheme to defraud its patients or breach their fiduciary duty to them. As

     such, Plaintiffs fail to adequately allege an agreement between Allergan and the Claymans

     and the conspiracy claim is due to be dismissed as well.

            C. Loss of Consortium

            Having determined that Plaintiffs’ primary claims are due to be dismissed, the Court

     will dismiss Brett Angell’s derivative consortium claim as well. See Bello v. Johnson, 442

     F. App’x 477, 480 (11th Cir. 2011) (“Under Florida law, a claim for loss of consortium ‘is a

     derivative right [for which a husband] may recover only if [his wife] has a cause of action

     against the same defendant.’” (quoting Gates v. Foley, 247 So. 2d 40, 45 (Fla. 1971))).

     VI.    Conclusion

            The allegations regarding the Claymans’ practices are indeed disturbing.            The

     Claymans are accused of egregious violations of their ethical and legal responsibilities to

     their patients, and it appears that Allergan’s warranty program allowed the Claymans to

     hide and even profit from their wrongdoing. This case, however, is not about the Claymans.

     It is about whether Allergan can be held legally responsible for the Claymans’ alleged

     wrongful conduct. Indeed, in bringing these aiding and abetting claims, Plaintiffs seek to

     recover damages from Allergan for the Claymans’ breach of fiduciary duty to, and fraud

     on, their own patients. The problem for Plaintiffs is that to properly allege aiding and

     abetting liability under Florida law, Plaintiffs must plead facts raising a plausible inference



                                                   41
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 42 of 43 PageID 1047



     that Allergan had actual knowledge of the Claymans’ tortious conduct. See Wiand, 938 F.

     Supp. 2d at 1247 (collecting cases) (emphasizing that “the requirement of actual

     knowledge has long been a part of Florida law”). This is a difficult burden to satisfy, and

     after four attempts to do so, Plaintiffs’ allegations remain insufficient.   Plaintiffs have

     presented persuasive allegations that someone at Allergan should have noticed the pattern

     of unsubstantiated warranty claims emanating from the Clayman Practice, and perhaps

     could have realized the implications of this data. But, should have and could have are

     insufficient to adequately state a claim for aiding and abetting under Florida law. See

     Lawrence, 455 F. App’x at 907; Perlman, 559 F. App’x at 993; Lamm, 749 F.3d at 950. As

     such, the Motions are due to be granted and these actions dismissed.

           In light of the foregoing, it is

           ORDERED:

           1. As to the Angell Action, 3:18-cv-282-J-34JBT:

               A. Defendant Allergan Sales, LLC’s Motion to Dismiss Plaintiffs’ Second

                  Amended Complaint (Doc. 46) is GRANTED.

               B. Plaintiffs’ Opposed Alternative Motion and Memorandum of Law for Leave to

                  File Third Amended Complaint (Doc. 62) is DENIED.

           2. As to the Hicks Action, 3:18-cv-283-J-34JBT:

               A. Defendant Allergan Sales, LLC’s Motion to Dismiss Plaintiff’s Second

                  Amended Complaint (Doc. 46) is GRANTED.

               B. Plaintiffs’ Opposed Alternative Motion and Memorandum of Law for Leave to

                  File Third Amended Complaint (Doc. 62) is DENIED.

           3. The Hicks Action and the Angell Action are DISMISSED.



                                                 42
Case 3:18-cv-00282-MMH-JBT Document 66 Filed 08/22/19 Page 43 of 43 PageID 1048



           4. The Clerk of the Court is directed to terminate any pending motions and

                  deadlines in the two cases captioned above and close the files.

           5. On or before October 1, 2019, the parties shall confer and file a notice setting

                  forth their respective positions on how they intend to proceed with the related

                  actions that were stayed pending resolution of the motions addressed in this

                  Order.

           DONE AND ORDERED in Jacksonville, Florida, this 22nd day of August, 2019.




     lc11
     Copies to:

     Counsel of Record
     Pro Se Parties




                                                   43
